Citation Nr: 0533622	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  05-22 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
right foot injury.

4.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1944 to March 1947.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis Missouri, which granted 
service connection with a 10 percent rating for PTSD, and 
denied service connection for tinnitus, bilateral hearing 
loss (based on a finding that new and material evidence was 
not received to reopen the previously denied claim), and a 
right foot condition.  [The Board notes that the veteran had 
pes planus shown on his examination prior to entrance into 
service.  The veteran does not allege, nor does the evidence 
reflect, that pes planus grew worse during service or since 
service.  The veteran's claim for service connection for a 
right foot disorder is premised solely on his assertion that 
it is related to a specific inservice injury, and it has 
nothing to do with his pes planus.  Consequently, the 
decision regarding service connection for a right foot 
disorder is confined to the residuals of the claimed injury, 
and the issue has been recharacterized accordingly.]  

For the reasons stated below, the Board finds that new and 
material evidence has been received, but that additional 
development is necessary regarding the underlying service 
connection claim.  Accordingly, the matter of entitlement to 
service connection for bilateral hearing loss based on de 
novo review is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Additionally, the Board 
finds that the issue of entitlement to service connection for 
tinnitus is inextricably intertwined with the claim regarding 
hearing loss, and therefore both will be addressed together 
on remand.  Harris v. Derwinski, 1. Vet. App. 180 (1991).  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  An unappealed July 1998 rating decision denied a claim 
for service connection for bilateral hearing loss, finding, 
essentially, that hearing loss (identified as "mild to 
moderately severe") was not shown until years after service 
and that there was no medical evidence linking such hearing 
loss to service.  

2.  Evidence received since the July 1998 decision relates to 
unestablished facts (a diagnosis of a hearing loss disability 
as defined at 38 C.F.R. § 3.385, and a possible nexus to 
service) necessary to substantiate the claim; and raises a 
reasonable possibility of substantiating a claim of service 
connection for bilateral hearing loss.

3.  Residuals of an undocumented right foot injury were not 
shown during service or for years thereafter, and there is no 
medical evidence of record linking the veteran's claimed 
residuals of a right foot injury to service.

4.  The veteran's PTSD is manifested by anxiety, chronic 
sleep impairment, some panic attacks, and reports of memory 
loss; his symptoms are reasonably shown to produce 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; they do not cause reduced 
reliability and productivity.  


CONCLUSIONS OF LAW

1.  Evidence received since the July 1998 RO decision is new 
and material and a claim of service connection for bilateral 
hearing loss may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2005).

2.  Service connection for a right foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, (2005).

3.  A 30 percent rating is warranted for PTSD from the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (Code) 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  the appellant's contentions; the report of an April 2004 
VA PTSD examination; VA audio examination reports dated in 
May 1998 and May 2004; records from separation from service; 
lay statements; and records of post service VA medical 
treatment.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, each piece of evidence submitted by 
the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
with regard to each claim.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the 
claimant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



New and Material Evidence

The veteran asserts that he has bilateral hearing loss 
related to inservice noise exposure suffered while serving in 
combat during World War II.  In July 1998, the RO denied the 
claim for service connection for hearing loss, finding it not 
well-grounded.  At the time, the record contained no medical 
evidence showing that the veteran had a hearing loss 
disability as defined by 38 C.F.R. § 3.385.  Furthermore, 
there was no medical evidence linking the veteran's hearing 
loss to service.  The veteran was notified of the decision 
and of his appellate rights, and did not appeal.  The July 
1998 RO decision is final.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the July 1998 decision, the record included 
the following: separation documents showing that the veteran 
had combat service during WW II and likely had exposure to 
acoustic trauma; service medical records that showed no 
complaints or findings indicative of hearing loss; a February 
1947 separation examination that did not show hearing loss; 
the veteran's June 1998 claim for service connection and an 
associated statement; a June 1998 statement from a serviceman 
who injured his ears serving with the veteran in WW II; and 
the report of a May 1998 VA audiology examination indicating 
only that the veteran had mild to moderately severe 
sensorineural hearing loss.  The record in July 1998 did not 
include any medical evidence of a hearing loss disability as 
defined by 38 C.F.R. § 3.385, nor did it contain any evidence 
relating the veteran's hearing loss to service.  

Potentially relevant evidence received since the July 1998 RO 
decision includes: (1) restatements of the veteran's 
contentions; (2) records of medical treatment received at the 
VA medical facility in Kansas City; and (3) the report of a 
May 2004 VA audio examination.    

As the previous denial of service connection was premised on 
a finding that there was no nexus between the veteran's 
hearing loss (which was not identified as a disability under 
38 C.F.R. § 3.385) and service, for evidence to be new and 
material in this matter, (i.e., relating to an unestablished 
fact necessary to substantiate the claim, and raising a 
reasonable possibility of substantiating the claim), it would 
have to tend to show that there is a nexus between a current 
hearing loss disability and the acoustic trauma the veteran 
likely suffered during his combat service during World War 
II.  Since the July 1998 RO decision, the veteran underwent a 
VA audio examination in May 2004.  The findings on the VA 
examination support a diagnosis of a hearing loss disability 
as defined by 38 C.F.R. § 3.385.  This is one fact necessary 
to substantiate the claim for service connection.  Also, the 
VA examiner in May 2004 specifically indicated that the 
veteran's hearing loss was worse than predicted from aging.  
While the medical opinion indicating the hearing loss 
disability is not entirely due to aging is not a definitive 
nexus with service, it clearly raises the possibility that 
the veteran's hearing loss disability is related to the next 
known causative factor for hearing loss, his exposure to 
acoustic trauma during combat service.  The new evidence is 
thus material, since it goes towards a diagnosis and nexus 
(the unestablished facts necessary to substantiate the 
claim), and it raises a reasonable possibility of doing so.  

As new and material evidence has been received, the claim of 
entitlement to service connection for hearing loss may be 
reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.

Service connection for residuals of a right foot injury.

In December 2003, the veteran initiated his claim for service 
connection for a right foot disorder.  In statements he 
indicated that he injured his right foot in Germany during 
World War II, that he was treated during service, and that he 
has had right foot pain since service.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 and 1131.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Here, service medical records show no complaints or findings 
indicative of a right foot injury during service.  The 
veteran's feet were evaluated as normal on his 1947 
examination prior to separation from service.  The earliest 
post-service medical evidence of record showing treatment for 
a lower extremity problem is in an October 1997 VA outpatient 
treatment record indicating that the veteran had right ankle 
pain and wanted an evaluation for arch supports for his pes 
planus deformity.  [As noted in the introduction, the veteran 
is not seeking service connection for pes planus.]  
Subsequent VA outpatient treatment records include an August 
2004 X-ray report showing mild bone demineralization and 
degenerative change of the first metatarsophalangeal (MTP) 
joint of the right foot. 

From the time of separation in 1947 to 1997, an interval of 
over 50 years, there is no evidence indicating any complaints 
or findings indicative of residuals of an inservice right 
foot injury.  While the veteran has a 2004 diagnosis of 
arthritis at the first MTP joint of that foot, there has 
never been any medical evidence associated with the claims 
file to support a determination that this recently diagnosed 
condition is a residual of some undocumented inservice 
injury.  The Board does not doubt the veteran's recollections 
of injuring his foot in Germany during the war, however, to 
grant service connection, there must be medical evidence 
linking a current right foot residual to what would be a 
longstanding injury.  Here, despite requests of the veteran 
for any medical evidence of treatment for right foot problems 
over the decades between his service and the recent diagnosis 
of arthritis at the first MTP joint, no such evidence has 
been presented.  Without competent medical evidence showing a 
causal nexus between an inservice foot injury and the current 
arthritis, service connection cannot be granted.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events. See Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. 
West, 13 Vet. App. 9, 17-19 (1999).  In this case, for the 
reasons discussed above, such competent medical nexus 
evidence is lacking.

The Board has considered statements from the veteran.  
Although he has asserted that he has residuals of an 
inservice injury to the right foot, the medical evidence 
fails to establish a causal connection, or nexus, between the 
current complaints and any inservice trauma.  While the 
veteran may believe that his arthritis at the first MTP joint 
on the right foot was caused by an inservice injury, he is a 
layman and has no competence to offer a medical opinion in 
that regard.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In summary, the Board finds that the evidence of record does 
not show that the veteran injured his right foot during 
service, nor does it show any residuals of a right foot 
injury during service or for many years thereafter.  Direct 
service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); See also, Hickson, supra.  The 
evidence of record is against such a finding in this case.  
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



Increased rating for PTSD

Disability ratings are assigned based on a comparison of the 
symptoms found to the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule) found in 38 C.F.R. 
Part 4.  38 U.S.C.A. § 1155.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is generally viewed 
in relation to its whole history.  38 C.F.R. §§ 4.1, 4.2.  
The basis for disability ratings is the extent to which the 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon average 
impairment of earning capacity in civil occupations. 38 
C.F.R. §§ 4.1, 4.10.

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found - 
"staged" ratings.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based upon all the 
evidence of record that bears on occupational and social 
impairment, rather than solely upon the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The General Rating Formula for Mental Disorders, as effective 
on and after November 7, 1996, provides for pertinent 
percentage ratings as follows:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication. . . 
. . . . . . . . . . . . . . . . . . . . . 
10

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). .  . . 
. . . . 30
 
Occupational and social impairment with 
reduced  reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work 
like setting); inability to establish and 
maintain effective relationships . . . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Code 9411.

Based largely on findings from the April 2004 VA PTSD 
evaluation, the RO, in June 2004, granted service connection 
for PTSD with a 10 percent rating effective December 10, 
2003.  The veteran appealed, arguing that his PTSD causes 
short term memory loss and difficulty in 
performing/completing simple tasks.  He stated that the 
condition caused periods of depression, panic attacks two to 
three times weekly, sleep problems, and difficulty getting 
along with people which prevented him from working full time.

Mental status examination on VA examination in April 2004 
revealed that the veteran was fully oriented and communicated 
clearly.  There was no evidence of delusions or 
hallucinations.  While the veteran had a frequently anxious 
mood, the examiner reported that he had few panic attacks.  
The examiner noted that the veteran had extremely good 
impulse control, and he reported that the veteran only slept 
well for two hours a night, with alternating periods of 
wakefulness and sleep for the rest of the night.  It was 
noted that the veteran had distressing intrusive thoughts 
nearly every day.  The examiner assigned a GAF score of 65 
(due to nightly insomnia, daily distressing memories, chronic 
anxiety, internal irritability, and some avoidance, but with 
meaningful personal relationships and effective in his 
tasks).  The American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition, 
provides for a rating of 61-70 for mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. temporarily 
falling behind in schoolwork).  

The evidence reasonably shows that the veteran's PTSD results 
in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal).  Although he maintains adequate 
ability to function insofar as tending to familial 
responsibilities (he enjoys a good relationship with his wife 
of 55 years, his family, and his friends), it is significant 
that the veteran has chronic sleep impairment, daily 
disturbances, an anxious mood, some panic attacks, and claims 
of memory loss.  As he has retired, the extent of 
occupational impairment is difficult to assess.  His well 
documented anxiety and irritability presumably would cause a 
decrease in work ability, and would impact on occupational 
functioning.  The criteria for a 30 percent rating are 
reasonably met.     

The record, however, does not show that the veteran's PTSD 
results in occupational and social impairment with reduced 
reliability and productivity, as required for the next 
higher, 50 percent, rating.  While the veteran has claimed 
panic attacks more than once a week and memory loss, these 
were not shown on examination.  The examiner noted that he 
only had a few panic attacks and that he had extremely good 
impulse control.  Additionally, there is no evidence of the 
following symptoms:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  It is clear that he is able to 
establish and maintain effective relationships, as he has 
been married for more than 50 years and he reports having 
"lots" of good friends.  Despite his psychiatric symptoms, 
he remains able to forego routine outpatient treatment, and 
he is not currently using any psychiatric medications to 
control his symptoms. 

In short, while the 2004 examination illustrated some 
occupational and social impairment warranting an increased 
rating to 30 percent, it did not show symptoms of a nature 
and severity so as to warrant a still higher, 50 percent, 
rating.  The Board has considered whether the facts support 
staged ratings as are allowable under Fenderson, supra.  
Review of the scant medical evidence over this relatively 
short period does not support a finding that the veteran's 
PTSD symptomatology has varied much since the effective date 
of service connection, December 10, 2003.  Consequently, a 
single rating of 30 percent is warranted for the entire 
period.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
the January 2004 letter sent to the claimant prior to the 
initial adjudication of his claim.  The letter specifically 
advised the veteran what information and evidence was needed 
to substantiate the claims decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   He was specifically told 
that it was his responsibility to support the claims with 
appropriate evidence.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal, and the 
statement of the case (SOC), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking. 

The RO's January 2004 notice letter did not specifically tell 
the claimant to provide any relevant evidence in his 
possession.  However, this letter specifically advised him of 
the type of evidence he needed to submit to establish each 
claim, asked him to assist in obtaining any outstanding 
records (medical or otherwise), and asked him to identify any 
other evidence or information supporting his claims.  The 
January 2004 letter from the RO contained language 
effectively advising the veteran that he should either 
submit, or inform VA of, any other evidence in his possession 
that he thought might support his claims.  

The veteran indicated that additional records could be 
obtained from the VA facility in Kansas City, and these 
records of VA outpatient treatment were obtained.  There is 
no allegation from the claimant that he has any evidence in 
his possession that is needed for a full and fair 
adjudication of these claims.  When considering the 
notification letter, the rating decision on appeal, and the 
statement of the case (SOC), as a whole, the Board finds that 
he was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to these claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  


The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the January 2004 
notice letter provided notice prior to the initial 
adjudication in June 2004.  The appellant been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, and the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

The Board also concludes VA's duty to assist has been 
satisfied with respect to each issue decided above.  Fully 
cognizant of 38 U.S.C.A. § 1154(b), and of the fact the 
veteran may very well have had an wartime injury to his right 
foot that was not documented at the time, VA informed the 
veteran that he should submit any evidence showing treatment 
for the right foot problem during the decades since service.  
The veteran did not assert that the injury residuals were 
noted at separation or treated in the years shortly after 
separation.  The veteran noted that his conditions were 
treated at the Kansas City VA, and records of that treatment 
were obtained and added to the file.  The claimant has not 
indicated that there are any pertinent available records 
outstanding that he wanted VA to obtain or that he felt are 
relevant to the claims. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The claimant was afforded a psychiatric examination as 
recently as April 2004, and the veteran has not indicated 
that his condition has grown worse.  While he was not 
provided an examination of the right foot, such an 
examination is not needed because, at a minimum, there is no 
persuasive and competent evidence that the arthritis of his 
first MTP joint on the right foot may be associated with the 
veteran's military service.  Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under section 5103A to provide a claimant with a 
medical examination or to obtain a medical opinion is 
triggered if the evidence of record demonstrates "some 
casual connection between his disability and his military 
service").  This is discussed in more detail above.  

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hearing loss is 
reopened.  To this extent only the benefit sought on appeal 
is allowed.

Service connection for residuals of a right foot injury is 
denied.

A 30 percent rating for PTSD is granted from the effective 
date of service connection, subject to the regulations 
governing payment of monetary awards.


REMAND

The veteran had inservice exposure to combat noise while 
serving in World War II.  He asserts that his current hearing 
loss and tinnitus are related to that combat noise.  The 
veteran has a diagnosis of hearing loss as defined by 
38 C.F.R. § 3.385, and a VA examiner indicated in April 2004 
that the hearing loss is not entirely due to aging.  While 
the examiner also indicated that the veteran's hearing loss 
and tinnitus appeared after military service, the examiner 
did not comment (as he was requested to do) on the likelihood 
that the veteran's hearing loss and tinnitus were related to 
his inservice exposure to combat noise.  Additional opinion 
is necessary.  

For the reasons stated above, this matter is REMANDED for the 
following:

1.  Return the veteran's claims file to 
the examiner who provided the VA 
audiological examination in 2004.  If 
that examiner is not available, schedule 
the veteran for another audio 
examination.

The examiner should provide an opinion as 
to the likely etiology of the veteran's 
current hearing loss and tinnitus, to 
include whether it is as likely as not 
related to in-service noise exposure.  
The examiner should explain in detail the 
rationale for any opinion(s) given.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

2.  The RO should then review the claims 
de novo.  If either remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


